Citation Nr: 0930806	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to service connection for adjustment disorder 
with depressed and anxious mood.  

3.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a tender scar, 
residual of carotid endarterectomy, secondary to service-
connected diabetes mellitus.  

5.  Entitlement to service connection for a cerebrovascular 
accident and residual disabilities, including left lower and 
left upper extremity weakness, and left facial weakness with 
hyperesthesia and mild speech impairment, secondary to 
service-connected diabetes mellitus.  

6.  Entitlement to service connection for bilateral lower 
extremity peripheral vascular disease.  

7.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for headaches and low back pain as 
residuals of service-connected meningitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 2002 decisions by the 
RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the instant case, the Veteran was scheduled for a hearing 
before a Veterans Law Judge at the RO in October 2008.  
However, three weeks prior to the date of the hearing, the 
Veteran notified VA that he would be unable to attend the 
hearing due to health problems and asked to be rescheduled 
for a Travel Board hearing.  He requested postponement of his 
hearing for up to one year.

In October 2008, a member of the Board granted the Veteran's 
motion to be rescheduled for a Travel Board hearing pursuant 
to 38 C.F.R. § 20.704(c)(2) (2008).  

In March 2009, the Veteran was notified by the RO that his 
Travel Board hearing was rescheduled for April 23, 2009.  
However, the Veteran failed to report for the hearing.  For 
reasons which are not readily apparent in the record, the 
Veteran was rescheduled for a Travel Board hearing before the 
undersigned member of the Board in July 2009, but contacted 
VA less than two weeks prior to the hearing date and 
requested that his hearing be rescheduled.  He stated that 
his health continued to have a negative impact on his 
circumstances and he still required additional time to obtain 
and develop the remainder of the evidence needed to 
substantiate his claim.  In the letter, the Veteran also 
referred to his previous correspondence in which he requested 
a delay that would result in a hearing date of no earlier 
than October 2009; he stated that the conditions surrounding 
his previous requests were still in effect and he requested a 
new hearing date no earlier than October 2009.  

In July 2009, the undersigned member of the Board granted the 
Veteran's motion to be rescheduled for a Travel Board hearing 
pursuant to 38 C.F.R. § 20.704(c)(2).  

In view of the recent developments, this case is REMANDED to 
the RO for the following:  

The Veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
sitting at the RO; the Veteran has 
requested that this hearing be scheduled 
no earlier than October 2009.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the Veteran due process of law.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

